Citation Nr: 0208880	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  95-32 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Evaluation of upper gastrointestinal bleeding secondary to 
acute gastritis, evaluated as zero percent disabling from 
February 9, 1994.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from September 1972 
to May 1976, and from December 1982 to October 1990.

By a decision entered in June 1995, the RO granted service 
connection for upper gastrointestinal bleeding secondary to 
acute gastritis, and assigned a noncompensable (zero percent) 
evaluation therefor, effective from February 9, 1994.  The RO 
also denied an application to reopen a claim of service 
connection for allergic rhinitis.  The veteran perfected an 
appeal of those determinations to the Board of Veterans' 
Appeals (Board), and the Board remanded the claims for 
further development in June and November 1997.

In September 1998, while the latter remand was pending, the 
RO entered a decision denying a claim for an increased 
(compensable) rating for service-connected hypertension.  The 
veteran perfected an appeal of that determination, and the 
case was returned to the Board in September 1999.

In April 2000, the Board rendered a decision disposing of the 
claim to reopen the issue of entitlement to service 
connection for allergic rhinitis and the claim of entitlement 
to an increased (compensable) rating for hypertension.  The 
Board remanded the remaining issue of the evaluation of upper 
gastrointestinal bleeding secondary to acute gastritis to the 
RO for further development; the case was returned to the 
Board in May 2002.

The veteran has had two Board hearings during the course of 
the present appeal. The first such hearing, held in August 
1997, was conducted by one member of the Board, and the 
second hearing, held in October 1999, was conducted by 
another. Because the law requires that each member who 
conducts a hearing on appeal participate in the Board's final 
determination, see 38 U.S.C.A. § 7107(c) (West 

Supp. 2002) and 38 C.F.R. § 20.707 (2001), this appeal will 
be considered by an expanded panel of the Board.


FINDING OF FACT

The veteran's upper gastrointestinal bleeding secondary to 
acute gastritis is manifested by intermittent epigastric 
tenderness and by occasional diarrhea, but not by any anemia, 
vomiting, hematemesis, melena or loss of weight, or by 
incapacitating episodes or recurring episodes of severe 
symptoms or continuous moderate symptoms.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for upper 
gastrointestinal bleeding secondary to acute gastritis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.112, 4.114, Diagnostic Codes 7305, 7307 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 


On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in June 
1995 with notice of the June 1995 rating decision which 
granted service connection for upper gastrointestinal 
bleeding secondary to acute gastritis, assigning a 
noncompensable evaluation therefor.  In response to his 
notice of disagreement with the June 1995 rating decision, 
the veteran was provided with a statement of the case in 
August 1995 which notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The veteran thereafter 
perfected his appeal of the issue.  The Board notes that the 
veteran was specifically notified in May 2001 and January 
2002 of the VCAA, and that he was informed in those letters 
of the evidence currently of record in connection with his 
claim, informed of the evidence that would help substantiate 
his claim, and notified as to which evidence would be 
obtained by him and which evidence would be retrieved by VA.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, concerning weight loss, which are 
applicable to the instant claim, were changed.  While the 
veteran has not previously been provided the amended language 
of that regulation, the Board finds that there would be no 
prejudice to the veteran in proceeding with a decision in the 
instant appeal.  The amended regulation establishes a 
definition of "weight loss" by reference to a baseline 
weight calculated 

by determining a veteran's average weight for the two-year 
period prior to the onset of the disability at issue.  As 
will be discussed in further detail below, the evidence on 
file is insufficient for determining a baseline weight for 
the veteran.  Moreover, even using the highest post-service 
weight recorded for the veteran, he has not demonstrated a 
loss of weight at any point after service which qualifies 
even as minor weight loss under the amended regulation.  The 
amendments to 38 C.F.R. § 4.112 are therefore not favorable 
to the veteran's claim under the facts of his particular 
case, and there consequently is no prejudice to the veteran 
in proceeding with the case on the merits.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, May 
2001 and January 2002 letters from the RO notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  In addition, the 
veteran presented testimony concerning his case in August 
1997 and October 1999 before members of the Board.  It is 
clear from submissions by and on behalf of the veteran that 
he is fully conversant with the legal requirements in this 
case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Moreover, the veteran was afforded VA examinations of his 
disability in August 2000 and August 2001.  The Board notes 
that the veteran has challenged the adequacy of the August 
2000 examination report on the grounds that the physician did 
not review the claims file, and that the physician believed 
that scheduling the veteran for an upper gastrointestinal 
series was a waste of time.  The Board points out, however, 
that the examination report itself indicates that the 
veteran's claims file was reviewed, and that diagnostic 
testing was nevertheless performed.


In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected upper gastrointestinal bleeding secondary 
to acute gastritis.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in October 1990.  In June 1995, service 
connection was granted for upper gastrointestinal bleeding 
secondary to acute gastritis, as secondary to medication 
prescribed for the treatment of a service-connected 
condition; the upper gastrointestinal disability was 
evaluated as noncompensably disabling, and this evaluation 
has remained in effect since that time. 

Service medical records show that at his Medical Evaluation 
Board in June 1990, the veteran was noted to have three 
substandard hemoglobin results on laboratory testing; the 
abnormalities were ultimately determined to exist within the 
normal laboratory variant.  The veteran denied any 
gastrointestinal complaints before the Medical Evaluation 
Board, and his weight was 202 pounds.

On VA examination in January 1991, the veteran weighed 200 
pounds and his hemoglobin was within normal limits on 
laboratory testing.  Service connection for low hemoglobin 
was denied in an April 1991 rating decision.


On file are VA treatment records for December 1990 to 
February 2000 which disclose that the veteran weighed 214 
pounds in December 1990 and 209 pounds in September 1991.  On 
February 9, 1994, the veteran presented with complaints of 
syncopal episodes and black stools that had started the day 
before; he denied any change in appetite, eating habits or 
bowel movements, and he denied any abdominal pain or prior 
history of peptic ulcer disease or gastrointestinal bleeding.  
On physical examination he weighed 203 pounds and was 
described as obese.  His abdomen was soft, without any masses 
or tenderness, and his bowel sounds were normal.  Examination 
of his rectum was positive for blood.  The veteran was given 
an admitting diagnosis of upper gastrointestinal bleeding 
secondary to acute gastritis which was probably secondary to 
Tolectin, a pain medication the veteran was using for a 
service-connected disability.  During hospitalization, the 
veteran produced several dark melanotic bowel movements, and 
was placed on intravenous Zantac.  Gastroesophagoscopy showed 
some gastritis, but no acute ulceration in the duodenum.  The 
veteran received a blood transfusion and was discharged on 
February 14, 1994, with the additional diagnosis of mild 
anemia secondary to upper gastrointestinal bleeding.  At 
discharge, the veteran was noted to be able to resume his 
pre-hospital activities as tolerated.

Treatment records for the period following the veteran's 
hospitalization show that he was seen in April 1994 for 
complaints of sharp right-sided pain with urination.  He did 
not appear sick on examination and his abdomen was nontender.  
A July 1994 treatment note indicates that the veteran had 
discontinued the use of Tolectin.  A February 1995 treatment 
note indicates that the veteran reported a two-week history 
of intermittent left lower quadrant pain lasting up to 30 
minutes; he appeared healthy on examination but his abdomen 
was slightly tender, although a March 1995 note indicates 
that his abdomen was soft without definite tenderness or any 
palpable masses.  The veteran was seen in April 1995 for 
recurrent left flank pain and hematuria, and diagnosed with 
chronic left lower quadrant pain with persistent minimal 
hematuria.  A February 1998 treatment note indicates that the 

veteran's abdomen was soft and nontender on examination.  The 
treatment records show that the veteran's weight fluctuated 
between 195 pounds in April 1994 and 213 pounds in December 
2000, and that he weighed an average of over 206 pounds 
during that period.

At his August 1997 hearing, the veteran testified that he had 
a bleeding ulcer in February 1994, but that he had 
experienced no further bleeding or need for hospitalization 
since that time.  He testified that he experienced loose 
stools up to twice each week, but he denied passing any blood 
by mouth.  The veteran reported that he now watches what he 
eats or drinks, for fear that his ulcer might return.  The 
veteran denied experiencing any weight loss or problems with 
his current medications.  He did report that he vomited once 
secondary to abdominal pain, but he denied that the pain was 
associated with any food or drink consumed.  At his October 
1999 hearing, the veteran testified that he needs to watch 
what he eats and drinks, particularly with respect to spicy 
foods or acidic drinks; he indicated that he nevertheless 
continues to experience problems.  The veteran testified that 
he still coughs up blood or passes blood in his stool, 
although only rarely since he started controlling what he 
consumes.  The veteran was unable to recall the last time he 
coughed up or passed blood.

On file is the report of an August 2000 VA examination, at 
which time the veteran reported that he was not taking any 
treatment for his stomach bleed.  The veteran was unable to 
recall experiencing any episodes of vomiting, and he denied 
any symptoms of hematemesis, melena, or circulatory 
disturbances after meals.  The veteran reported that he 
would, on infrequent occasions, notice slight streaks of 
blood in his sputum with coughing, as well as diarrhea when 
eating certain foods.  The veteran also reported experiencing 
occasional left lower quadrant pain up to twice each month.  

On physical examination, the veteran was noted to weigh 200 
pounds undressed and 207 pounds dressed; the examiner noted 
that the veteran had not been gaining or 

losing any weight.  The veteran exhibited no signs of anemia.  
He demonstrated tenderness in his epigastric area, and there 
was resonance to percussion of the abdomen in the splenic 
flexure area; the examiner noted that this would explain the 
left upper and lower quadrant pain.  An upper 
gastrointestinal series was negative for abnormalities, and 
laboratory studies showed that the veteran's hemoglobin level 
was within normal limits.  The examiner diagnosed the veteran 
with peptic ulcer disease producing an upper gastrointestinal 
bleed on one occasion (with no bleed since).  The examiner 
also felt that helicobacter pylori should be ruled out as a 
partial etiologic factor of the epigastric pain with a 
chronic gastritis or a peptic ulcer.

The veteran was afforded another examination of his 
disability in August 2001, which was conducted by the same 
examiner who conducted the August 2000 evaluation.  The 
examiner explained that the April 1994 flank pain reported by 
the veteran was secondary to gastritis and the same ulcer 
that caused the veteran's bleeding in February 1994.  The 
examiner noted that the veteran complained of loose stools 
and abdominal discomfort with the intake of certain foods and 
medication, and he indicated that the veteran continued to 
experience an inflammatory process, as demonstrated by the 
epigastric tenderness present on examination.  The examiner 
essentially concluded that the veteran did have an ulcer in 
February 1994, and that the peptic ulcer had made the veteran 
sensitive to certain foods and medications, and that this 
sensitivity led to occasional abdominal discomfort and 
diarrhea.  The examiner noted that the upper gastrointestinal 
series in August 2000 was negative for evidence of an ulcer 
or gastritis, but that such diagnostic testing alone could 
not rule out gastritis.

On physical examination, the veteran weighed 208 pounds, 
which the examiner noted was the maximum weight for the past 
year.  The veteran's abdomen showed continued tenderness in 
the epigastric area, and there was resonance to percussion in 
the stomach area, probably indicative of gas or air in the 
stomach.  The examiner diagnosed the veteran with residuals 
of peptic ulcer, gastritis, gastroenteritis with 

gastrointestinal bleed associated with sensitivity to foods 
and drugs producing abdominal discomfort and diarrhea.  

In several statements on file, the veteran contends that he 
had a bleeding ulcer which could have caused him to pass out 
while driving a bus, and that he now has to watch what he 
eats and drinks.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  


In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be  assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight'" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were revised.  See 66 Fed. Reg. 29,486 - 
29,489 (2001).  On and after that date, 38 C.F.R. § 4.112 
reads as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed Reg. 29,488.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."

The RO rated the veteran's disability as noncompensably 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7307.  
Under that code, chronic hypertrophic gastritis with small 
nodular lesions, and symptoms, warrants a 10 percent 
evaluation  Chronic hypertrophic gastritis with multiple 
small eroded or ulcerated areas, and symptoms, warrants a 30 
percent evaluation.  Chronic hypertrophic gastritis with 
severe hemorrhages, or large ulcerated or eroded areas, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7307.  Diagnostic Code 7307 also provides 
that atrophic gastritis, as a complication of a number of 
diseases, including pernicious anemia, is rated by the 
underlying condition.

A 10 percent rating is warranted for mild duodenal ulcer, 
with recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted for moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent evaluation is 
warranted for moderately severe duodenal ulcer, less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent evaluation is warranted for severe 
duodenal ulcer, pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.

Review of the record discloses that the veteran was 
hospitalized in February 1994 with upper gastrointestinal 
bleeding, and that although diagnostic testing at that time 
failed to reveal any ulcer, the examiner who conducted the 
veteran's August 2000 and August 2001 examinations concluded 
that the bleeding was in fact caused by a peptic ulcer at 
that time.  Following his discharge from hospitalization, the 
veteran experienced right-sided pain with urination in April 
1994 and intermittent left lower quadrant pain in February 
1995, as well as recurrent left flank pain and hematuria in 
April 1995.  The veteran's VA examiner noted that the veteran 
continues to exhibit clinical evidence of epigastric 
distress, although without diagnostic corroboration.  Under 
the circumstances, given the evidence linking the veteran's 
February 1994 upper gastrointestinal bleeding episode to a 
peptic ulcer, and the occasional symptoms of abdominal 
distress and diarrhea reported by the veteran and documented 
in the record, the Board finds that the above evidence is 
consistent with the criteria for a 10 percent evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7305, for mild 
duodenal ulcer disease with recurring symptoms once or twice 
yearly.  However, the Board also concludes that the evidence 
on file does not support assignment of an evaluation in 
excess of 10 percent for the veteran's disability.  

In this regard the Board points out that while the VA 
examiner diagnosed the veteran with peptic ulcer disease, 
diagnostic testing in August 2000 and August 2001 was 
completely negative for evidence of ulceration.  Moreover, 
while the veteran reports experiencing rare episodes of 
blood-streaked sputum, he has denied experiencing any 
recurrence of his gastrointestinal bleeding, his VA examiner 
noted that the gastrointestinal bleeding occurred only once, 
and the veteran denies any current treatment for his 
disability.  The veteran also denies experiencing any 
hematemesis, melena or periodic vomiting.  The primary 
residuals of the veteran's disability are shown by the 
evidence of record to consist of recurrent abdominal pain (up 
to twice in a month for a short time each episode), and loose 
stools, both symptoms which are associated, in part, with 
intolerance to certain foods, beverages and medications.  
Significantly, however, the veteran's symptoms are admittedly 
not continuous in nature, or incapacitating, and treatment 
records show that the symptoms do not average 10 days or more 
in duration.  Moreover, the veteran 

reports that he has exerted substantial control over his 
symptoms through watching his diet.  In the Board's opinion, 
the relative infrequency of the veteran's symptoms, the 
evidence showing that the veteran has partially controlled 
his symptoms through nonmedical means such as monitoring his 
intake, and the lack of evidence suggesting impairment of the 
veteran's nutritional status show that the veteran's symptoms 
are not severe in nature.  In addition, while the veteran was 
anemic during his period of hospitalization in February 1994, 
subsequent treatment records are negative for any further 
reference to anemia.  No signs of anemia were present on VA 
examination in August 2000, and laboratory tests in August 
2000 showed that the veteran's hemoglobin level was within 
normal limits.

The Board notes that the veteran weighed 203 pounds when 
hospitalized in February 1994, but weighed only 195 pounds in 
April 1994.  The record shows, however, that the veteran's 
weight never thereafter fell below 200 pounds, and that his 
average weight for the period since February 1994 was over 
206 pounds.  Under the version of 38 C.F.R. § 4.112 in effect 
prior to July 2, 2001, minor weight loss or greater losses of 
weight for periods of brief duration are not considered of 
importance in rating; weight loss becomes of importance where 
there is appreciable loss which is sustained over a period of 
time.  Since the veteran has actually gained weight in a 
progressive manner since April 1994, and as he is, in fact, 
considered obese, he clearly has not experienced any weight 
loss for rating purposes.

As noted previously, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were amended.  Weight loss is now 
defined, for the purpose of rating disabilities under 
38 C.F.R. § 4.114, by reference to a baseline weight, 
measured by the average weight for the two-year period 
preceding onset of the disease.  In the instant case, since 
there is no evidence of peptic ulcer disease or 
gastrointestinal bleeding prior to February 1994, the Board 
finds that February 1994 is the date of onset of the 
veteran's disability.  Unfortunately, a baseline weight can 
not be established for the veteran since the records on file 
for the period between February 1992 and February 1994 do not 
provide any information as to the veteran's weight during 
that period.   

Even assuming, however, that the veteran's baseline weight 
was as high as 214 pounds (his weight in December 1990), even 
minor weight loss under the amended criteria of 38 C.F.R. 
§ 4.112 requires the loss of at least 10 percent of the 
baseline weight (sustained for three months or longer), or in 
this case 21 pounds.  In other words, the veteran's weight 
must have dropped to at least 193 pounds to constitute minor 
weight loss.  At no point has the veteran's recorded weight 
been less than 195 pounds.  The veteran consequently has not 
demonstrated any weight loss for rating purposes even under 
the amended criteria of 38 C.F.R. § 4.112.

Accordingly, in the absence of continuous moderate 
manifestations of a peptic ulcer, or severe symptoms 
averaging 10 days or more in duration, or anemia, weight 
loss, vomiting, hematemesis or melena, or incapacitating 
episodes, there is no basis in the record for assignment of a 
disability evaluation in excess of 10 percent for 
gastrointestinal bleeding secondary to acute gastritis under 
the provisions of 7305.

The Board additionally notes that as diagnostic testing on 
three occasions has disclosed the absence of any evidence of 
eroded or ulcerated areas, and as the evidence on file does 
not document the presence of severe hemorrhages since 
February 1994, an evaluation in excess of 10 percent under 
38 C.F.R. § 4.114, Diagnostic Code 7307 is not warranted.  
Nor is there evidence otherwise demonstrating the presence of 
atrophic gastritis which can be rated on the basis of an 
underlying condition.

The Board notes that while the veteran's symptoms include 
occasional diarrhea, there is no indication that he has been 
diagnosed with irritable colon syndrome.  The provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2001) are therefore 
not for application.  In addition, since the veteran's ulcer 
has been diagnosed as peptic in nature, and not marginal or 
gastrojejunal, the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7306 (2001) are likewise not for application.  
The Board lastly notes that as the veteran has not undergone 
a gastrectomy, the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2001), pertaining to postgastrectomy 
syndromes, are not for application.


In summary, the Board concludes that the record demonstrates 
that the disability picture for the veteran's 
gastrointestinal bleeding secondary to acute gastritis most 
nearly approximates the criteria for a 10 percent evaluation, 
but no more, under Diagnostic Code 7305.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Butts v. Brown, 5 Vet. 
App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992). 

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board notes, however, that the 
veteran has not alleged that his disability has interfered 
with his employment other than to note that he could have 
been driving a bus when he passed out from his upper 
gastrointestinal bleeding.  Notably, the veteran does not 
allege, and the evidence does not show, that he has 
experienced a recurrence of upper gastrointestinal bleeding, 
and he has not otherwise contended that his disability has 
interfered with his employment since he was hospitalized in 
February 1994.  Nor is there any evidence which otherwise 
suggests that his disability has interfered with employment.  
Moreover, there is no evidence that the veteran's disability 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO, in granting entitlement 
to service connection for upper gastrointestinal bleeding 
secondary to acute gastritis, assigned the veteran an 
effective date for service connection of February 9, 1994.  
The Board has reviewed the evidence of record, but concludes 
that the veteran's disability has remained no more than 10 
percent disabling under any applicable rating criteria for 
the entire period since February 9, 1994.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 10 percent rating for upper 
gastrointestinal bleeding secondary to acute gastritis is 
granted.



			
	MARK F. HALSEY	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

